                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:04-cr-58-MOC-DSC-1

 UNITED STATES OF AMERICA                                  )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                ORDER
                                                           )
 SAMUEL P. CROOK,                                          )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se Motion to Withdraw Guilty

Plea, Motion for New Trial, and Motion for Transfer, (#173).

       Defendant is represented by court-appointed counsel in this matter. Under L.Cr.R.

47.1(g), the Court typically does not entertain pro se motions by parties who are already

represented by counsel. Defendant is encouraged to consult with his counsel about filing any

appropriate motions on his behalf, and the Court will gladly hear any motion defendant’s counsel

makes on his behalf. Having thus considered defendant’s motion and reviewed the pleadings,

the court enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Pro Se Motion to Withdraw Guilty

Plea, Motion for New Trial, and Motion for Transfer, (#173) is DENIED without prejudice.




                                        Signed: January 22, 2020




                                               -1-
